                 Case 21-10143-PDR         Doc 73     Filed 03/16/21     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

IN RE:                                                        Case No. 21-10143-PDR

GRATITUDE TRAINING, LLC                                       Chapter 11

         Debtor-in-Possession,
                                       /

              '(%725¶69(5,),('027,2172',60,66BANKRUPTCY CASE

         *5$7,78'(75$,1,1*//& ³'HEWRU´ E\DQGWKURXJKXQGHUVLJQHGFRXQVHOKHUHE\

files this Verified Motion to Dismiss Bankruptcy Case, and in support thereof states as follows:

         1.      Debtor filed for voluntary relief under Chapter 11 of the Bankruptcy Code on

January 8, 2021.

         2.      Debtor is in the business of providing transformational leadership trainings and

seminars.

         3.      Due to the ongoing COVID-19 pandemic, Debtor was forced to cease conducting

trainings in-person at large convention centers, resultinJLQDGUDVWLFGHFUHDVHWR'HEWRU¶VUHYHQXHV

         4.      Anticipating that the pandemic will continue to last for the foreseeable future,

Debtor had begun evolving and adapting its business model into a largely virtual platform.

         5.      Sales, and as a result, revenues, have not increased as Debtor would have

anticipated or hoped during the adaptation period in comparison to the amount of time and effort

required to completely adopt a new business model and build out an online platform.

         6.      For these reasons, 'HEWRU¶V3ULQFLSDOhas opted to wind-down business operations

and close the company.

         7.      Debtor asserts that conversion of this case to one under Chapter 7 of the Bankruptcy



                                             Page 1 of 2
               Case 21-10143-PDR         Doc 73     Filed 03/16/21     Page 2 of 2




Code is not more beneficial to Creditors than dismissal because of the limited assets available for

liquidation.

       WHEREFORE, Debtor respectfully requests this Court enter an Order dismissing its

Chapter 11 Bankruptcy Case.

       Dated: March 16, 2021
                                                     VAN HORN LAW GROUP, P.A.
                                                     330 N Andrews Ave., Suite 450
                                                     Fort Lauderdale, FL 33301
                                                     Telephone: (954) 765-3166
                                                     Facsimile: (954) 756-7103
                                                     Email: Chad@cvhlawgroup.com

                                                  By: /s/ Chad Van Horn, Esq.
                                                     Chad Van Horn, Esq.
                                                     Florida Bar No. 64500

                                        VERIFICATION

       The undersigned, Josephine Englesson, upon oath, states that he has read the foregoing
'HEWRU¶V 9HULILHG 0RWLRQ WR 'LVPLVV %DQNUXSWF\ &DVH and further states that the facts and
circumstances set forth therein are true and correct.

Dated: March 16, 2021

                                               *5$7,78'(75$,1,1*//&


                                         By:
                                              Josephine Englesson
                                         Its: President




                                           Page 2 of 2
